department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may tep u l 408a kak kak kkk legend taxpayer a tax advisor s tax advisor m financial_institution f financial_institution t - -_ - _ -_ kkk kee eaek kkk kkk amount a come kak ira b _ kik roth_ira x-1 _ kk roth_ira x-2 _ ree roth_ira x-3 _ kkk page wee ee ee wee ee wee ee ee roth_ira x-4 roth_ira x-5 roth_ira y-1 roth_ira y-2 roth_ira y-3 roth_ira y-4 roth_ira y-5 ira z dear this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administrative regulations regulations the following facts and representations have been submitted under penalties of perjury in support of the ruling requested in taxpayer a maintained an individual_retirement_account ira b as described in sec_408 of the internal_revenue_code code with financial_institution f on date taxpayer a converted ira b into roth_ira x-1 roth_ira x-2 page roth_ira x-3 roth_ira x-4 and roth_ira x-5 roth iras described in sec_408a of the code in date in a trustee to trustee transfer taxpayer a transferred roth_ira x-1 roth_ira x-2 roth_ira x-3 roth_ira x-4 and roth_ira x-5 from financial_institution f to financial_institution t into roth_ira y-1 roth_ira y-2 roth_ira y-3 roth_ira y-4 and roth_ira y-5 respectively due to a decrease in account values taxpayer a decided to recharacterize his roth iras into a traditional_ira he notified financial_institution t of his intent and financial_institution t effected the transfer of taxpayer a’s roth iras into a traditional_ira ira z on october and october of thereafter tax advisor s a certified_public_accountant cpa prepared taxpayer a’ sec_2010 federal_income_tax return taxpayer a believed that the return had been timely filed by tax advisor s tax advisor s had prepared and filed taxpayer a’s federal_income_tax returns for years in date taxpayer a hired tax advisor m a cpa to prepare hi sec_2011 federal_income_tax return tax advisor m upon taxpayer a’s request determined that taxpayer a’ sec_2010 federal_income_tax return was never filed tax advisor s never informed taxpayer a that the federal_income_tax return was never filed tax advisor m also determined that the internal_revenue_service service had issued tax_refund checks for the federal_income_tax returns tax advisor s had filed on behalf of taxpayer a in and which had been fraudulently cashed by tax advisor s for his own personal gain the federal_income_tax return was filed in date and reported the roth_ira conversions as income in date taxpayer a filed a amended federal_income_tax return prepared by tax advisor m the amended_return reduced taxpayer a’s income by amount a the total amount of the roth_ira recharacterization the service denied credit for taxpayer a’s roth_ira recharacterization for the tax_year - because hi sec_2010 federal_income_tax return had not been timely filed and therefore the roth recharacterization was not timely made the statute_of_limitations on taxpayer a’ sec_2010 federal_income_tax return remains open based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted a period not to exceed days from the date of this letter_ruling to recharacterize the contributions to roth_ira y-1 roth_ira y-2 roth_ira y-3 roth_ira y-4 and roth_ira y-5 as contributions to a traditional_ira with respect to your ruling_request sec_408a of the code and sec_1 408a- page of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-6 of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer before the due_date including extensions of the tax_return for the year the recharacterization contribution was made sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations provides for an automatic_extension of months from the due_date of a return excluding extensions to make elections that otherwise must be made by the due_date of the return or the due_date of the return plus extensions provided the taxpayer's return was timely filed for the year the election should have been made and the taxpayer takes appropriate corrective action within this 6-month period sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the page taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted by taxpayer a is consistent with his assertion that after exercising reasonable diligence and after attempting to recharacterize the roth iras in date his failure to recharacterize roth_ira y- roth_ira y-2 roth_ira y-3 roth_ira y-4 and roth_ira y-5 on or before the date prescribed by law including extensions for filing his federal_income_tax return for the year of contribution was caused by intervening events beyond his control namely the failure of tax advisor s to file hi sec_2010 tax_return based on the above taxpayer a meets the requirements of sec_301_9100-3 of the regulations clauses i and ii for the tax_year accordingly taxpayer a is granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize roth_ira y-1 roth_ira y-2 roth_ira y-3 roth_ira y-4 and roth_ira y-5 to traditional_ira z no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto the letter assumes that the above iras qualify under either sec_408 of the code or sec_408a of the code at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact id at page sincerely yours lo yh do le lie i ee _- oe laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc kkk
